Citation Nr: 0715427	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  98-10 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to January 
1969, and from April 1971 to June 1972.  The appellant is the 
deceased veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and October 1997 rating decisions 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for cause of the veteran's death.  The appellant 
filed a timely appeal of this determination to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In this case, the veteran passed away on June 4, 1997.  The 
cause of death was ventricular arrhythmia due to or as a 
consequence of coronary artery disease.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death, were peripheral vascular disease.  
No autopsy was conducted.

Here, the appellant contends that the veteran's death was 
caused by a seizure disorder that precipitated cardiac stress 
and cardiac arrest.  The appellant contends that this seizure 
disorder was the result of an in-service motorcycle accident.  
The veteran's service medical records indicate that the 
veteran was involved in a motorcycle accident in August 1967.  
An August 1967 hospital discharge report indicates that the 
veteran was struck by a motorcycle and fell, hitting his head 
on the street.  The veteran suffered laceration of the right 
brow.  The veteran was also noted to have dizziness and 
blurring of vision after the accident.  A neurological 
examination showed symmetrical reflexes and no other abnormal 
findings.  The veteran was diagnosed with concussion of the 
brain, and injuries of the right eyebrow.  

In support of her claim, the appellant submitted reports from 
the veteran's physician at the University of Virginia School 
of Medicine.  The first report, dated in June 1997 stated 
that the veteran was under the care of University Medical 
Associates when he died suddenly in his sleep.  The veteran 
had been diagnosed with a seizure disorder just prior to his 
death.  The physician stated that the veteran's spouse 
noticed what sounded like seizure activity during the 
veteran's sleep just prior to his death.  The physician then 
stated that, while the veteran's presumed cause of death was 
cardiac arrest (he had a history of peripheral vascular 
disease), it is possible that the seizure activity was a 
sufficient severity to have precipitated cardiac stress and 
hence cardiac arrest.  The physician then noted that because 
an autopsy was not performed, the exact cause of death could 
not be determined.  The physician also stated in a July 1997 
report that a prior history of head trauma can cause the 
subsequent development of a seizure disorder.  Finally, an 
October 1999 report of the same physician reiterated the 
points noted above, but stated his findings in more 
definitive terms finding that it is likely that the seizure 
activity was of sufficient severity to have precipitated 
cardiac stress and hence cardiac arrest.   No VA examination 
was afforded the appellant in order to determine the question 
of service connection for the cause of the veteran's death.  

Based on the foregoing, this matter must be remanded for a VA 
examination in order to determine whether it is as least as 
likely as not that the veteran's ventricular arrhythmia, 
coronary artery disease, and/or peripheral vascular disease 
were caused by or had their onset during his period of 
service, or whether a medical condition of service origin 
contributed substantially or materially to the cause of his 
death, to include any seizure disorder caused by the 
veteran's in-service accident.

Prior to affording a VA examination, the RO should contact 
the appellant and her representative and request that she 
identify all VA and non-VA health care providers, other than 
those already associated with the veteran's claims file, that 
treated the veteran since service for heart, vascular, and 
seizure conditions, or other related conditions.  The RO 
should associate any of these records relevant to the 
appellant's claim with the veteran's claims file.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of what type of information and 
evidence was needed to substantiate her claim, nor was she 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  This case must therefore be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers, other than 
those already associated with the 
veteran's claims file that treated the 
veteran since service for any heart, 
vascular, and seizure conditions, or 
other related conditions.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing. 

3.  The RO should refer the veteran's 
claims folder to a VA physician with 
appropriate expertise to be reviewed for 
the purpose of providing a medical 
opinion.  It is imperative that the 
reviewing physician  who is designated to 
examine the claims folder reviews the 
medical records contained in  claims 
folder,  and acknowledges such review in 
the medical opinion report.  Based on a 
review of the veteran's medical history 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a).  It is at least as likely as not (50 
percent probability or more) that 
ventricular arrhythmia and/or coronary 
artery disease had its onset during his 
active service, or was manifested within 
one year from discharge, or was otherwise 
etiologically related to any incident 
that occurred during his period of 
service, to include the veteran's in-
service motorcycle accident in August 
1967.  In this regard, the examiner is 
specifically asked to comment on reports 
of the veteran's physician dated in June 
and July 1997 and October 1999, 
indicating a possible link between the 
veteran's in-service motorcycle accident 
and concussion and a diagnosed seizure 
disorder, and a link between the seizure 
disorder and the veteran's cardiac 
arrest.  

(b).  It is at least as likely as not (50 
percent probability or more) that the 
veteran developed a disability manifested 
by peripheral vascular disease during the 
veteran's active service, or was such a 
disability otherwise etiologically 
related to any incident that occurred 
during his period of service, to include 
the veteran's in-service motorcycle 
accident in August 1967. 

(c).  It is at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin 
contributed substantially or materially 
to the cause of the veteran's death from 
ventricular arrhythmia due to or as a 
consequence of coronary artery disease 
(with other significant conditions 
contributing to death, but not resulting 
in the underlying cause, of peripheral 
vascular disease).

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




